PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/716, 204
Filing Date: September 26, 2017
Appellant: BRAGI GmbH



__________________
John D. Goodhue (Reg. #47,603)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/2021.

(A) Grounds of Rejection to be Reviewed on Appeal
The following ground of rejection is applicable to the appealed claims.
i.	Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana et al. (hereinafter Fontana) US 2018/0069815 A1 in view of Cronin et al. (hereinafter Cronin) US 10042821 b1 and Further in view of Olvera-Hernandez (hereinafter Olvera) US 2004/0048627 A1. 
ii.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana in view of Cronin and further in view of Hardi US 10088921 B2. 

(B) Response to Argument
	1.	Appellant states that the cited art does not teach “a time period associated with the first message….both message are removed at the same time…” (Emphasis added) of claims 1 and 16 (App. Br. 15-21). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
	The response below applies to claims 1, 11 and 16 since they are all substantially similar. 
With respect to Claim 1 and 16, Appellant’s argument that the first message and second message are both removed at the same time is not supported by the claim language nor the specification. Also Appellant’s arguments depend on inaccurate claim interpretation with respect to “time period.”  
Removing first message and second message within “time period” is not the same as removing the first message and second message “at the same time.”

On the other hand, Appellant provides no definition to any of the limitations in question including “time period.” Additionally, the specification mentions “time period” only once (instant specification ¶0043) and provides no specific meaning to alter the plain meaning that the Examiner used, thus the plain meaning in view of the specification controls.  
Furthermore, the specification is silent as to removing first and second messages “at the same time.” The claim limitations calls for “time period” and not “at the same time” as argued by the Appellant. 
With respect to claim 11, claim 11 broadens the meaning of “time period” compared with the plain meaning and as what known in the art compared with claims 1 and 16 where claim 11 equates “time period” as “user preferences setting a number of times the audio message is listened to before it the message is removed.” It is not known in the art to equate “time period” with number of times the audio is listened to. Also this definition of claim 11 contradicts Appellant’s position interpreting the limitation. Examiner must look at the claims as a whole, claim 11 shows that Appellant is not even consistent with interpreting “time period” cross the claims in the same application. 
As a result, Examiner interprets claim 11 “user preferences setting a number of times the audio is listened to before it is removed” as a trigger for deleting messages in view of “time period”  where the number of times the audio is listened to triggers the removal of messages. Note that “time period” in claim 11 could be days or even months 
Moreover, Examiner’s interpretation is consistent with Appellant’s specification and what is known in the art. Also, there is nothing in the claim language that prevents Examiner’s interpretation from being reasonable and valid. 
Turning to the rejection, Examiner used Fontana and Olvera to reject the limitation in question. Fontana teaches first and second audio message from the audio-based social media server platform as stated above. Additionally Fontana’s teaching includes user’s preferences as illustrated in ¶0092-¶0120 (what user desires “preference” for setup). See Final Rejection p. 11-12. 
For example, Fontana teaches deleting audio messages, see ¶0105. However, Fontana does not expressly teach “removing” messages after the “expiration of time period” in the limitation and removing the first and the second audio message from the audio-based social media server platform after expiration of the time period, wherein the time period is determined based on rules defined by user preferences.
	Olvera teaches user’s preference 502 e.g. whether the received message should be deleted when the associated validity period 610 expires. 
Here the validity period of Olvera is interpreted the same as “time period” in the clams because validity period is an amount of time and is used as a trigger for deleting messages. 
Moreover, let’s assume that the validity period of Olvera is set to expire after 10 hours and user preference is set to delete the message after the validity period expired. 
Additionally, the validity period of Olvera is defined by user preference as the claims require. 
Also there is nothing in the claim that language or even the specification that prevents or contradicts Examiner’s interpretation or renders the interpretation unreasonable. As stated above, deleting a first/second message at a “time period” is not the same as deleting both message at the same time. Also, deleting both first and second messages at the same time is not even recited in the claims nor the specification has anything that states “same time period.”
Thus, Examiner maintains his interpretation and rejection. 

2.	Appellant states that individual message of Olvera is not the same as the claimed limitation (App. Br. 15-16). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
The response above applies. Additionally, the claims call for first message and a second message which is exactly the same as individual messages contrary to Appellant’s position. Moreover, removing the individual messages in both the claims 

3.	Appellant brings examples from the specification to illustrate the teachings of the claims (App. Br. 18-20). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
Examiner interprets the claims and only the claims because the claims and only the claims form the metes and bounds of the invention.
Additionally, there is nothing the claims that requires or recite removing both messages at the same time. Even the specification does not teach or recite anywhere such “same time period.” Also, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).

4.	Appellant states that one skilled in the art would not modify the teachings of Fontana with the teachings of Cronin and Olvera (App. Br. 20). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
Appellant provides no substantive arguments as to the statements above. However, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Olvera was used to teach removing messages where obviousness is established by combining the teachings of Fontana, Cronin and Olvera to produce the claim invention where the teachings and motivation is found in Olvera along the general knowledge available to one of ordinary skill in the art e.g. it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Olvera into the system of Fontana in view of Cronin in order to use expiration time period specified by the user when making decisions on how to process the received message (Olvera-abstract). Utilizing such teachings enable the system of a more flexible way of processing messages (Olvera-¶0011). 
Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

5.	Appellant states that the cited art does not teach claim 16 (App. Br. 21). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
The response above applies here because claim 16 is substantially similar to claim 1. Additionally, bubble in the last limitation “bubble containing the audio message” does not change the scope of the claims because [0029]-[0030] of instant specification defines a bubble to mean an audio message with content which is taught by the cited art. 

6.	Appellant states that one skilled in the art would not modify teachings of Fontana or Olvera with Cronin (App. Br. 21). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
The response above applies here because claim 16 is substantially similar to claim 1. Additionally, Appellant provides no reasons as to why no skilled artesian would combine the cited art. The Final rejection includes all motivations that meet KSR.
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Cronin was used as support to the obvious teachings of Fontana, see Final Rejection p.10-11. 
In this case, with respect to Fontana it would have been obvious to substitute the second device e.g. mobile 30 with a second headset because as expressly stated in ¶0047 “In other examples, the mobile electronic device 30 may not be required when the headphone 20 has cell or Wi-Fi connectivity.  In other examples, the voice user interface (VUI) on the headphones may detect a keyword, code, or other verbal trigger.  For example, a headphone user may orally state "Hello Joe, do you want to grab lunch?" The headphone 20 "wakes up" upon detecting the spoken word "Hello" and records an audio message.  It determines it should send a message to Joe at the messaging system 10 asking "do you want to grab lunch?" In some examples, the wakeup word and addressee could be automatically removed from the message that is actually sent.  Alternatively, the wakeup word and addressee could be included in the message that is actually sent.  In some examples, the system could automatically send a message after silence is detected for a predetermined period of time after the user has finished speaking.  Alternatively, a trigger word and/or phrase could be spoken to indicate that the message is ready to be sent (e.g., "Send message" at the end of a spoken message).  The trigger word could be automatically discarded from the message that is actually sent.” [Emphasis Added]. 
Furthermore, the second device 30 has only to be “other personal computing device having a display or other I/O device.” See ¶0053. [Emphasis Added]. 
Note that I/O device includes a second wearable device or an earpiece. 
In order to support Fontana teachings above where one skilled in the art would use a second wearable device, Examiner cites to Cronin.
Cronin teaches using plurality of wearable devices to send audio messages between players, see claim 1. It would have been obvious to one of ordinary skill in the art to combine using two wearable devices of Cronin into the system of Fontana in order to send messages through social media during the course of a game because athletes do not have free use of their hands (Col. 1, lines 25-40). Utilizing such teachings enable the system to send message through wearable devices to plurality of users without the need of using their hands to interact with the game while still playing (Col. 1, lines 25-40 & abstract). 

7.	Appellant states that the cited art does not teach claim 11 (App. Br. 22-25). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
Claim 11 was rejected under the second rejection -Fontana in view of Cronin & Hardi because the last limitation is slightly different than claims 1 and 16 (see Final rejection p 16). Claim 11 limitations are substantially similar to claim 1 and 16 except the removal limitation of claim 11 which is the focus here since the rest of the limitations were addressed above. 
Claim 11 broadens the meaning of “time period” compared with the plain meaning and as what known in the art compared with claims 1 and 16 where claim 11 equates “time period” as “user preferences setting a number of times the audio 
Also, Examiner interprets claim 11 “user preferences setting a number of times the audio is listened to before it is removed” as a trigger for deleting messages in view of “time period”  where the number of times the audio is listened to triggers the removal of messages. Note that “time period” in claim 11 could be days or even months until the number of times the audio is listened to is reached according to user’s preference. 
Turning to the rejection, Examiner used Fontana and Hardi to reject the limitation in question. 
Fontana teaches first and second audio message from the audio-based social media server platform as stated above. Additionally Fontana’s teaching includes user’s preferences as illustrated in ¶0092-¶0120 (what user desires “preference” for setup). See Final Rejection p. 18. 
However, Fontana does not expressly teach “removing” messages after the “a number of times the audio is listened to before it is removed” in the limitation and removing the audio messages from the server platform after expiration of a time period associated with a first of the audio messages, wherein the time period is determined by user preferences setting a number of times the audio is listened to before it is removed. 
number of times the message can be listened to, when the message will be sent, expiration date/time for the message, button hold required for a recipient to access message, and whether the message is sent in-app, or as an SMS, or as a voice to text message.  The user may select recipients of the disappearing message, and after sending the disappearing message, the user may receive notification, for example, a push notification, when a message has be read and/or heard by a recipient(s). See Fig. 20 & Col. 11, lines 59-67 & Col. 12, lines 1-50. 
	
8.	Appellant states that the cited art does not teach audio based social media platform of claims 1, 11, and 16 (App. Br. 25-30). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
The cited references –Fontana, Cronin & Hardi- deal with audio based social media platforms. 
Audio-based social media platform is interpreted as platform that facilitates the sharing of ideas and allows users to participate in communication or activities with each other. Note that social platform is extremely broad definition as known in the art. Also Examiner’s interpretation is consistent with the knowledge available to one of ordinary 
Here, Fontana is directed to “…an application-based messaging platform that provides techniques for exchanging electronic text and/or voice messages,” see ¶0002. The application-based messaging platform of Fontana is still within the definition of audio-based social media platform because the platform enables users to participate in communications or activities with each other. See ¶0033.
Moreover, Fig. 3 illustrate the process of recording audio messages that is being provided to bidirectional communication between disparate electronic devices.  Note that Fig. 3 is within Fontana’s teachings of the application-based messaging platform between users. 
There is nothing in the claim language prevents the platform of the claims to be with the teachings of Fontana’s platform since they function the same and deal with communications between users.  
With respect to Cronin, Cronin directed to social media platforms and expressly states that the “…server can publish content received via the Internet 195 to social media websites such as Twitter or Facebook.  The digital speech data can be representative of verbal commentary during a sporting event,” see Col. Lines 35-38. 

As illustrated above, the servers that are used by the cited art all falls under the definition of social media platform and deals with the known services. Also the claims are still within the teachings of the cited art. 

9.	Appellant states that Examiner mischaracterizes social media messaging (App. Br. 28). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
Appellant does not provide any definition to the meaning of social media platform because Appellant seems to look for specific definition that one of ordinary skill in the art does not know. Examiner is having a hard time imagining one with ordinary skill that does not use or at least know about the wide variety of social media platforms available at the time this application was filed. 
Appellant then brings Fig. 1 from instant specification to support the statement above without providing why Fontana’s teachings is not within social media platform. Examiner reminds Appellant that Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology 
Furthermore, Fontana is directed to “…an application-based messaging platform that provides techniques for exchanging electronic text and/or voice messages,” see ¶0002. The application-based messaging platform of Fontana is still within the definition of audio-based social media platform because the platform enables users to participate in communications or activities with each other. See ¶0033.
Moreover, Fig. 3 illustrate the process of recording audio messages that is being provided to bidirectional communication between disparate electronic devices.  Note that Fig. 3 is within Fontana’s teachings of the application-based messaging platform between users. 
Also, Examiner reminds Appellant that limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).

10.	Appellant states that Cronin is not directed to social media platform and one is not motivated to combine the cited art (App. Br. 28-29). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
Cronin is directed to social media platforms and expressly states that the “…server can publish content received via the Internet 195 to social media websites 
As to the motivation to combine, Examiner responded above to this argument and also the Final Rejection includes the motivation statement to combine. 

11.	Appellant states that cited art does not teach storing audio messages where the internet cloud used to transcribe messages between devices is without social media element (App. Br. 31-35). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
	Fontana was cited to teach this limitation. As to Fontana’s teaching, Fig. 1 illustrate that messages transmitted between different devices via cloud 16 where the voice data is stored and processed as speech data in a format known to one of ordinary skill in the art, see ¶0043-¶0044, ¶0061 & Figs. 2.
	As to the social media element, Fig. 1 of Fontana is an example of a system where the invention may be practiced. Furthermore, Fontana is directed to “…an application-based messaging platform that provides techniques for exchanging electronic text and/or voice messages,” see ¶0002. The application-based messaging platform of Fontana is still within the definition of audio-based social media platform and the social element is satisfied because the platform enables users to participate in communications or activities with each other. See ¶0033.
Moreover, Appellant merely recites the claim elements and alleges that the corresponding elements were not found in the prior art. Further, Appellant’s assertions that the art does not teach the limitation above amount to unsupported attorney See In re Geislet, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
Furthermore, Appellant fails to explain why Fontana does not teach the claimed invention. Appellant states Fontana’s teachings are not same as the claim without explaining (1) why the Examiner’s interpretation of the prior art is not reasonable, or (2) how Appellant’s invention distinguishes itself from the presented prior art. By failing to explain why the prior art does not teach the claimed invention, Appellant further has failed to provide the difference in scope between the claims and Fontana. Also, the claim language does not prevent Examiner’s interpretation from being reasonable, and Appellant failed to present any argument as to why Examiner’s interpretation is not reasonable. Thus, Appellant’s naked assertion should be given little weight. 
Therefore, the Examiner respectfully requests that the Board sustain the 35 USC 103 (a) rejections because the cited art still teaches the claimed limitations and Appellant’s arguments merely recite the claim elements without support. 
	Moreover, Examiner’s interpretation is still reasonable because it is still within the definition of Appellant’s specification. Also, Fontana’s teachings are still applicable because Fontana’s teachings are still within the meaning of the claims in view of the specification.  

12.	Appellant states that cited art does not teach receiving a second message at the first wearable device (App. Br. 35-37). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
bidirectional communication where mobile device 30 communicates with headphone 20 and vice versa where audio message is being sent to internet cloud to a messaging system 10. For example, after receiving and outputting an incoming voice and/or text message, a receiving device, i.e., the headphone 20 or the mobile electronic device 30, may automatically begin recording sound to capture a voice reply, see ¶0049.
	One skilled in the art would realize that Fontana’s teachings is not limited to one message because the messaging system is bidirectional communication meaning that two or more parties take part in a conversation. A conversation is not one message but many more messages. 
Moreover, Appellant merely recites the claim elements and alleges that the corresponding elements were not found in the prior art. Further, Appellant’s assertions that the art does not teach the limitation above amount to unsupported attorney argument and therefore should be given “little weight.” See In re Geislet, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
Furthermore, Appellant fails to explain why Fontana does not teach the claimed invention. Appellant states Fontana’s teachings are not same as the claim without explaining (1) why the Examiner’s interpretation of the prior art is not reasonable, or (2) how Appellant’s invention distinguishes itself from the presented prior art. By failing to explain why the prior art does not teach the claimed invention, Appellant further has failed to provide the difference in scope between the claims and Fontana. Also, the claim language does not prevent Examiner’s interpretation from being reasonable, and 
Therefore, the Examiner respectfully requests that the Board sustain the 35 USC 103 (a) rejections because the cited art still teaches the claimed limitations and Appellant’s arguments merely recite the claim elements without support. 

13.	Appellant states that would not be motivated to combine the art (App. Br. 38-39). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.

	One of ordinary skill in the art would be motivated to combine Fontana with the teachings of Cronin and the teachings of Olvera.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Cronin and Olvera were used to support Fontana’s teachings. The motivation to combine both art are found in the references themselves and also based on the knowledge generally available to one of ordinary skill in the art.
the second wearable device having at least one microphone and at least one speaker and no screen display.” 
However, it would have been obvious to substitute the second device e.g. mobile 30 with a second headset because as expressly stated in ¶0047 “In other examples, the mobile electronic device 30 may not be required when the headphone 20 has cell or Wi-Fi connectivity.  In other examples, the voice user interface (VUI) on the headphones may detect a keyword, code, or other verbal trigger.  For example, a headphone user may orally state "Hello Joe, do you want to grab lunch?" The headphone 20 "wakes up" upon detecting the spoken word "Hello" and records an audio message.  It determines it should send a message to Joe at the messaging system 10 asking "do you want to grab lunch?" In some examples, the wakeup word and addressee could be automatically removed from the message that is actually sent.  Alternatively, the wakeup word and addressee could be included in the message that is actually sent.  In some examples, the system could automatically send a message after silence is detected for a predetermined period of time after the user has finished speaking.  Alternatively, a trigger word and/or phrase could be spoken to indicate that the message is ready to be sent (e.g., "Send message" at the end of a spoken message).  The trigger word could be automatically discarded from the message that is actually sent.” [Emphasis Added]. 
Furthermore, the second device 30 has only to be “other personal computing device having a display or other I/O device.” See ¶0053. [Emphasis Added]. 
	Note that I/O device includes a second wearable device or an earpiece. 

Cronin teaches using plurality of wearable devices to send audio messages between players, see claim 1. 
It would have been obvious to one of ordinary skill in the art to combine using two wearable devices of Cronin into the system of Fontana in order to send messages through social media during the course of a game because athletes do not have free use of their hands (Col. 1, lines 25-40). Utilizing such teachings enable the system to send message through wearable devices to plurality of users without the need of using their hands to interact with the game while still playing (Col. 1, lines 25-40 & abstract). 

Fontana teaches first and second audio message from the audio-based social media server platform as stated above. Additionally Fontana’s teaching includes user’s preferences as illustrated in ¶0092-¶0120 (what user desires “preference” for setup). 
However, Fontana does not expressly teach “removing” messages after the “expiration of time period” in the limitation and removing the first and the second audio message from the audio-based social media server platform after expiration of the time period, wherein the time period is determined based on rules defined by user preferences.

Olvera teaches teach “removing” messages after the “expiration of time period” in the limitation and removing the first and the second audio message from the audio-based social media server platform after expiration of the time period, wherein the time period is determined based on rules defined by user preferences (¶0052-¶0053; user may enter preferences 502 with respect to a received message 611 that includes removing the message after expiration of time period. For example, When the timer expires (an alternative Yes at 506), the receiving mobile station 102 uses 507 the preferences set by the user of the receiving mobile 102 in order to determine whether for example the messages should be deleted 508 in first memory 601 or transferred 604/605 to a second memory 602/603 and deleted 508 from the first memory 601).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Olvera into the system of Fontana in view of Cronin in order to use expiration time period specified by the user when making decisions on how to process the received message (abstract). Utilizing such teachings enable the system of a more flexible way of processing messages (¶0011). 

14.	Appellant states that the cited art does not teach claim 4 (App. Br. 39-42). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
	Fontana was used to rejection claim 4, see Final rejection p. 13 “…Fontana further teaches...” Fontana teaches “…the electronic device, e.g., headphone 20 or mobile electronic device 30, may include a global positioning satellite device or other location-determining device which gathers location data that can be used to establish the format of the message, for example, different settings for the user at home, work, commuting, and so on.  The rules engine may establish that if the user is "busy", then a non-intrusive notification is to be generated to alert the user that they have a message.  The rules engine may also determine the most appropriate form of message (i.e. voice or text) depending on the detected location of the user.  Sensors such as haptics in a neckband or headband for headphones that have these features, or tap technology like smart watches may be used to provide the inputs for the rules engine,” see ¶0070. Moreover, ¶0063 provides examples and was used to reject claim 12 that states “…based on GPS and/or accelerometer data, the application could determine that a user is in a car, and that a voice-based message would be a more appropriate form of message in the event the user is driving the car.  In some examples, the application may be configured for use by an administrator, who for example, may request to log usage parameters so that the administrator may view what features people are using, how long they are using it for, and so on.”
Moreover, Appellant merely recites the claim elements and alleges that the corresponding elements were not found in the prior art. Further, Appellant’s assertions that the art does not teach the limitation above amount to unsupported attorney argument and therefore should be given “little weight.” See In re Geislet, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
Furthermore, Appellant fails to explain why Fontana does not teach the claimed invention. Appellant states Fontana’s teachings are not same as the claim without explaining (1) why the Examiner’s interpretation of the prior art is not reasonable, or (2) how Appellant’s invention distinguishes itself from the presented prior art. By failing to explain why the prior art does not teach the claimed invention, Appellant further has 
Therefore, the Examiner respectfully requests that the Board sustain the 35 USC 103 (a) rejections because the cited art still teaches the claimed limitations and Appellant’s arguments merely recite the claim elements without support. 

15.	Appellant states that the cited art does not teach claim 7 (App. Br. 42-44). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
	Applicant provides not definition to the limitation nor provides any reasons why the art does not teach the limitation. Examiner interprets second social media data as the data that is associated with a second user/device. Here, Fontana was used to rejection claim 7. Fontana teaches different users each user has a device. So first user/device is associated with first set of social media data, second user/device is associated with second social media data etc. Note that as explained above, the messaging platform of Fontana is social media platform. 
Moreover, Appellant merely recites the claim elements and alleges that the corresponding elements were not found in the prior art. Further, Appellant’s assertions that the art does not teach the limitation above amount to unsupported attorney argument and therefore should be given “little weight.” See In re Geislet, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 

Therefore, the Examiner respectfully requests that the Board sustain the 35 USC 103 (a) rejections because the cited art still teaches the claimed limitations and Appellant’s arguments merely recite the claim elements without support. 

16.	Appellant states that the cited art does not teach claim 11 (App. Br. 44-48). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.

The response above also applies here. Additionally, with respect to claim 11, claim 11 broadens the meaning of “time period” compared with the plain meaning and as what known in the art compared with claims 1 and 16 where claim 11 equates “time period” as “user preferences setting a number of times the audio message is listened to before it the message is removed.” It is not known in the art to equate “time period” with number of times the audio is listened to. Also this definition of claim 11 contradicts 
As a result, Examiner interprets claim 11 “user preferences setting a number of times the audio is listened to before it is removed” as a trigger for deleting messages in view of “time period”  where the number of times the audio is listened to triggers the removal of messages. Note that “time period” in claim 11 could be days or even months until the number of times the audio is listened to is reached according to user’s preference. 
Moreover, Examiner’s interpretation is consistent with Appellant’s specification and what is known in the art. Also, there is nothing in the claim language that prevents Examiner’s interpretation from being reasonable and valid. 
Turning to the rejection, Examiner used Fontana and Olvera to reject the limitation in question. Fontana teaches first and second audio message from the audio-based social media server platform as stated above. Additionally Fontana’s teaching includes user’s preferences as illustrated in ¶0092-¶0120 (what user desires “preference” for setup). See Final Rejection p. 11-12. 
For example, Fontana teaches deleting audio messages, see ¶0105. However, Fontana does not expressly teach “removing” messages after the “expiration of time period” in the limitation and removing the first and the second audio message from the audio-based social media server platform after expiration of the time period, wherein the time period is determined based on rules defined by user preferences.

Here the validity period of Olvera is interpreted the same as “time period” in the clams because validity period is an amount of time and is used as a trigger for deleting messages. 
Moreover, let’s assume that the validity period of Olvera is set to expire after 10 hours and user preference is set to delete the message after the validity period expired. Then Olvera’s Fig. 5 receives the first message where system determines to delete the first message after 10 hours according to validity period “time period.” Similarly, Olvera’s Fig. 5 deletes the second, third, fourth etc. received message(s) according to the same validity period e.g. 10 hours “time period” that triggers the deletion of the message. In other words, all received messages are deleted according to the same trigger e.g. validity period “time period.”
Additionally, the validity period of Olvera is defined by user preference as the claims require. 
Also there is nothing in the claim that language or even the specification that prevents or contradicts Examiner’s interpretation or renders the interpretation unreasonable. As stated above, deleting a first/second message at a “time period” is not the same as deleting both message at the same time. Also, deleting both first and second messages at the same time is not even recited in the claims nor the specification has anything that states “same time period.”
Thus, Examiner maintains his interpretation and rejection. 

17.	Appellant states that the one would not be motivated to combine the cited art (App. Br. 48-49). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
The response above also applies here. Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hardi was used to teach removing messages where obviousness is established by combining the teachings of Fontana, Cronin and Hardi to produce the claim invention where the teachings and motivation is found in Hardi along the general knowledge available to one of ordinary skill in the art e.g. would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Hardi into the system of Fontana in view of Cronin in order to process messages between users according to user’s preferences (Col. 11, lines 59-67). Utilizing such teachings allow users to select and share messages where the users could provide messages that self-destruct according to their preferences (Col. 11, lines 59-67).

18.	Appellant states that the cited art does not teach claim 12 (App. Br. 49-50). Examiner respectfully disagrees with the Appellants because the cited art still teaches the limitation as claimed.
	Fontana was used to rejection claim 12, see Final rejection p. 15 “…Fontana further teaches...” Fontana teaches “…the electronic device, e.g., headphone 20 or mobile electronic device 30, may include a global positioning satellite device or other location-determining device which gathers location data that can be used to establish the format of the message, for example, different settings for the user at home, work, commuting, and so on.  The rules engine may establish that if the user is "busy", then a non-intrusive notification is to be generated to alert the user that they have a message.  The rules engine may also determine the most appropriate form of message (i.e. voice or text) depending on the detected location of the user.  Sensors such as haptics in a neckband or headband for headphones that have these features, or tap technology like smart watches may be used to provide the inputs for the rules engine,” see ¶0070. 
Moreover, ¶0063 provides examples and states “…based on GPS and/or accelerometer data, the application could determine that a user is in a car, and that a voice-based message would be a more appropriate form of message in the event the user is driving the car.  In some examples, the application may be configured for use by an administrator, who for example, may request to log usage parameters so that the administrator may view what features people are using, how long they are using it for, and so on.”

Moreover, Appellant merely recites the claim elements and alleges that the corresponding elements were not found in the prior art. Further, Appellant’s assertions that the art does not teach the limitation above amount to unsupported attorney argument and therefore should be given “little weight.” See In re Geislet, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
Furthermore, Appellant fails to explain why Fontana does not teach the claimed invention. Appellant states Fontana’s teachings are not same as the claim without explaining (1) why the Examiner’s interpretation of the prior art is not reasonable, or (2) how Appellant’s invention distinguishes itself from the presented prior art. By failing to explain why the prior art does not teach the claimed invention, Appellant further has failed to provide the difference in scope between the claims and Fontana. Also, the claim language does not prevent Examiner’s interpretation from being reasonable, and Appellant failed to present any argument as to why Examiner’s interpretation is not reasonable. Thus, Appellant’s naked assertion should be given little weight. 
Therefore, the Examiner respectfully requests that the Board sustain the 35 USC 103 (a) rejections because the cited art still teaches the claimed limitations and Appellant’s arguments merely recite the claim elements without support. 





Respectfully submitted,
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455                                                                                                                                                                                                        
Conferees:

/DAVID R LAZARO/Primary Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

(7) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.